The opinion of the court was delivered by
Allen, J.:
Plaintiffs in error were joined with many others as defendants in an action brought by the defendant in error, to enforce their statutory liability as stockholders in an insolvent corporation. They demurred to the petition, on the ground that several causes of action were improperly joined. The demurrer was overruled, and, the defendants electing to *134stand thereon, judgment was entered against each of them for ditferent amounts.
The identical question presented in this case was fully considered by this court in the case of Abbey v. Dry Goods Co., 44 Kas. 415. With the decision in that case we are entirely satisfied.
Judgment reversed.
All the Justices concurring.